Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 1 of 38




                          Exhibit 7
WCC NOTE:  Case 1:20-cv-01006-GHW
             Below                      Document
                    pricing is CCIP pricing,       121-7 Filed
                                             and excludes      07/02/21
                                                          Workman's     Page
                                                                     Comp.    2 of 38
                                                                           & Gen.  Liability &
Umbrella Insurance. As the CCIP program is expired, WCC will revise and resubmit this pricing
to include Workman's Comp. & Gen. Liability & Umbrella Insurance at labor rates escalated to
the work time period.




         35,&(%5($.'2:1)250
 3&2
 :7&OHUHVWRU\5HPHGLDWLRQ                                                                                                                                  


               3ULPH&RQWUDFWRU±$OORZDEOH&KDUJHVIRU&KDQJH2UGHUV

 /DERU                                                                                                                              +RXUV +RXUO\5DWH

 /RFDO-RXUQH\PDQ 07                                                                                                                          
  'RHVQRW,QFOXGH6XSSOHPHQWDO%HQHILWV3D\UROOWD[HV
 /RFDO/DERU :&&                                                                                                                                  
  'RHVQRW,QFOXGH6XSSOHPHQWDO%HQHILWV3D\UROOWD[HV
 /RFDO&DUSHQWHU :&&                                                                                                                         
  'RHVQRW,QFOXGH6XSSOHPHQWDO%HQHILWV3D\UROOWD[HV
 /RFDO-RXUQH\PDQ 07                                                                                                                          
 6XSSOHPHQWDO%HQHILWV+RXUV[+RXUO\5DWH
 /RFDO/DERU :&&                                                                                                                                  
 6XSSOHPHQWDO%HQHILWV+RXUV[+RXUO\5DWH
 /RFDO&DUSHQWHU :&&                                                                                                                         
 6XSSOHPHQWDO%HQHILWV+RXUV[+RXUO\5DWH

 0DWHULDOV
 6FDIIROGLQJEDVHURRISURWHFWLRQPDWHULDO                                                                                                          
 +HDGFRQQHFWLRQPRGLILFDWLRQPDWHULDO                                                                                                          
 5HSODFHPHQWWUDQVLWLRQPDWHULDO                                                                                                                
 +DUGZDUH                                                                                                                                         
 :7:7WUDQVLWLRQUHSODFHPHQWPDWHULDO                                                                                                      

 (TXLSPHQW
 .QXFNOHERRPXVHLQFOXGLQJUHTXLUHGSHUPLWVGD\V                                                                                                  
 (OHFWULFERRPOLIWZHHNUHQWDO                                                                                                              
 6FDIIROGUHQWDO RILQVWDOODWLRQPDWHULDOSHUPRQWK 0RQWK                                                                              

                                                                                                                  68%727$/                                   

                                                                                             2YHUKHDG 3URILW 0D[                                    

                                                                                                                   68%727$/                                  

                                                                                  3URILW 6XEFRQWUDFWRUZRUN  LIDSSOLFDEOH                             

                                                                                                                  68%727$/                                   


                                                                    3D\UROO7D[HV),&$)8, 68,+RXUV/RFDO                            
                                                                 3D\UROO7D[HV),&$)8, 68,+RXUV/RFDO                               
                                                                      3D\UROO7D[HV),&$)8, 68,+RXUV/RFDO                               
                                                                              'RHVQRW,QFOXGH6XSSOHPHQWDO%HQHILWV3D\UROOWD[HV


                                                                             :RUNHUV&RPSHQVDWLRQ+RXUV[+RXUO\5DWH
                                                                              'RHVQRW,QFOXGH6XSSOHPHQWDO%HQHILWV3D\UROOWD[HV


                                                                     3UHPLXP3RUWLRQRI2YHUWLPH+RXUV[+RXUO\5DWH

                                                                                                             *5$1'727$/                                     
 
  3ULPH&RQWUDFWRUZRUNRQO\
 
  $QDGGLWLRQDOLVDOORZHGRYHUDQGDERYHVXEFRQWUDFWRUFRVWV
 
  3D\UROOWD[HV:22 3FRQVLVWRI),&$DQGIHGHUDODQGVWDWHXQHPSOR\PHQWWD[HV
 
  :RUNHUV&RPSHQVDWLRQ:22 3




         WCC 000791
WCC NOTE:CaseBelow  pricing is CCIP pricing,
                  1:20-cv-01006-GHW          and excludes
                                         Document   121-7 Workman's  Comp.Page
                                                           Filed 07/02/21  & Gen.
                                                                                3 ofLiability
                                                                                     38       &
Umbrella Insurance. As the CCIP program is expired, M/T will revise and resubmit this pricing
to include Workman's Comp. & Gen. Liability & Umbrella Insurance at labor rates escalated to
the work time period.




                 35,&(%5($.'2:1)250
              3&2
              :7&OHUHVWRU\5HPHGLDWLRQ                                                                                                  


                             3ULPH&RQWUDFWRU±$OORZDEOH&KDUJHVIRU&KDQJH2UGHUV

              /DERU                                                                                                         +RXUV +RXUO\5DWH
              0HWUR7HFK(UHFWRU V&RUS
              /RFDO-RXUQH\PDQ                                                                                                                     
               'RHVQRW,QFOXGH6XSSOHPHQWDO%HQHILWV3D\UROOWD[HV
              /RFDO*OD]LHUV                                                                                                                              
               'RHVQRW,QFOXGH6XSSOHPHQWDO%HQHILWV3D\UROOWD[HV
              /RFDO-RXUQH\PDQ                                                                                                                    
              6XSSOHPHQWDO%HQHILWV+RXUV[+RXUO\5DWH
              /RFDO*OD]LHUV                                                                                                                              
              6XSSOHPHQWDO%HQHILWV+RXUV[+RXUO\5DWH
              /RFDO-RXUQH\PDQ                                                                                                                               
               'RHVQRW,QFOXGH6XSSOHPHQWDO%HQHILWV3D\UROOWD[HV
              /RFDO-RXUQH\PDQ                                                                                                                               
              6XSSOHPHQWDO%HQHILWV+RXUV[+RXUO\5DWH

              0DWHULDOV




              (TXLSPHQW




                                                                                                       68%727$/                                                  

                                                                                 2YHUKHDG 3URILW 0D[                                                    

                                                                                                        68%727$/                                                 

                                                                    3URILW 6XEFRQWUDFWRUZRUN  LIDSSOLFDEOH

                                                                                                       68%727$/                                                  


                                                      3D\UROO7D[HV),&$)8, 68,+RXUV/RFDO                                              
                                                         3D\UROO7D[HV),&$)8, 68,+RXUV/RFDO                                                      
                                                    3D\UROO7D[HV),&$)8, 68,+RXUV/RFDO                                                        
                                                                'RHVQRW,QFOXGH6XSSOHPHQWDO%HQHILWV3D\UROOWD[HV                                                  

                                                               :RUNHUV&RPSHQVDWLRQ+RXUV[+RXUO\5DWH
                                                                'RHVQRW,QFOXGH6XSSOHPHQWDO%HQHILWV3D\UROOWD[HV


                                                       3UHPLXP3RUWLRQRI2YHUWLPH+RXUV[+RXUO\5DWH

                                                                                                     *5$1'727$/                                                 

             3D\UROOWD[HV:22 3FRQVLVWRI),&$DQGIHGHUDODQGVWDWHXQHPSOR\PHQWWD[HV
             :RUNHUV&RPSHQVDWLRQ:22 3
             3UHPLXPRYHUWLPH:22 3PXVWKDYHZULWWHQ&81<DSSURYDODXWKRUL]DWLRQ
             2YHUWLPHVKLIWZRUNDQGZHHNHQGZRUNH[FOXGHG




      WCC 000792
  Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 4 of 38




WCC 000793
                Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 5 of 38

            WHITESTONE                                                        CONSTRUCTION
                                                        W                                                       CORP.



    
                                                         C

                                                           
                                                           
                          WCCPCO#098–WTͲ03ClerestoryRemediationͲChangeOrderNarrative

WCCPCO#098includessupplyandinstallationofnewcomponentsforWTͲ3ClerestoryheadanchorsbetweenD/9.1and
D/13.3toaccommodatenewauditoriumroofdeflectiondesigncriteria.Saidremediationtoexistingfaçadeiscausedby
omissionofnewauditoriumroofdeflectiondesigncriteriapriortoMCN,fabricationandinstallationofWTͲ3clerestory,and
subsequentuntimelyissuanceofsaidcriteriainRFI1130responseafterfabricationandinstallationwascompleted.

Facts/Notes:

    1. ShopDrawingSubmittal084413Ͳ020Ͳ02MCNandrelatedCalculationSubmittal084413Ͳ020.001Ͳ02MCNwere
        approvedFebruary23,2015.Saidsubmittalsclearlydetailedcapacityofsystemtoaccommodatemovement.No
        corrections,obviousandunambiguousorotherwise,werenotedontheseMCNshopdrawingsorcalculations
        pursuanttoaccommodationofdifferentialbuildingmovement.CoverLetterissuedbyPEA’sfaçadeconsultantALT
        LimitedwiththeaforementionedMCNshopdrawingsubmittalsclearlyindicatedonlytwoitemsof“Major
        significance”andthat“Thereareotherminorcomments,buttheseshouldnotrequireresubmission,”underscoring
        thatnoobviousandunambiguouscorrectionswerenotedpursuanttoabilityofsystemtoaccommodatemovement.
        
    2. FabricationandinstallationofWTͲ03clerestoryproceededperMCNdisposition.SaidworkwascompletedDecember
        2016.

    3. RFI1130returnedJanuary30,2017issuednewrelativemovementdesigncriteriabetweentheauditorium
        andacademicbuildingafterthefaçadewasfabricatedandinstalledperMCNsubmittals,causing
        WCC’sPCO#098.
        
    4. 013300AA.DefinesSubmittalsmarked“MakeCorrectionsNoted”:submittalswhichrequireonlyaminorofamount
        ofcorrectingwillbemarked“MakeCorrectionsNoted”.Thismarkshallmeanthatcheckingiscompleteandall
        correctionsareobviouswithoutambiguity.Fabricationwillbeallowedonworkmarked“MakeCorrectionsNoted”
        providedsuchactionwillexpediteconstructionandnotedcorrectionsisadheredto.Iffabricationisnotmadestrictly
        inaccordancewithcorrectionsnoted,theitemshallberejectedinthefield,andtheContractorwillberequiredto
        replacesuchworkinaccordancewithcorrectedsubmittalsandattheirownexpense.
        
    5. Commonlyaccepteddefinitionsof“corrections,”“obvious,”and“ambiguity”areattachedforclarity.

    6. TheseMCNsubmittaldispositionsprovidedWCCwithapprovaltoproceedtofabricationandinstallationin
        accordancewithsaidsubmittals,withoutriskofhavingtomakechangestotheinstalledworkwithoutcompensation
        forsaidchanges,whicharecausedbynewdesigncriteriaissuedafterthesubmittalwasapprovedandtheworkwas
        installed.




                                   50-52 49th STREET, WOODSIDE, NY 11377-7423
                           TEL: (718) 392-1800 FAX: (718) 392-6262 www.whitestonecc.com

        WCC 000794
   Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 6 of 38
   T.    In submittals requiring manufacturer's literature, provide complete installation
         instructions for specified product and any associated miscellaneous material required to
         complete construction.

   U.    The submission of any material, or article, as the equal of the materials or articles set
         forth in the specifications as a standard shall be accompanied by cost information,
         illustrations, drawings, descriptions, catalogs, records of tests, samples and any other
         information for both the specified item and the potential substitute item essential for
         judging, the quality and the materials, finish and durability of that specified as standard,
         as well as information indicating satisfactory use under similar operating conditions.

   V.    Identify each submission by the Submission Control Number assigned on the
         Submission List. The control number shall be clearly written on the upper right hand
         corner of each catalog cut, incorporated into the title block of all shop drawings,
         included on all transmittals, and on identifying labels affixed to all samples. Items not
         submitted in this format will be rejected without review.

   W.    In the event that all or any portion of a submission is rejected due to nonconformance
         with packaging and labeling requirements, or for any other reason, the Contractor shall
         tender a new submission conforming to contract requirements within (10) ten
         consecutive calendar days, calculated from the submission’s rejection date. In no event
         shall the Contractor be permitted to tender submissions beyond the dates contained in
         the approved Submissions schedule without written approval of the CM.

   X.    Disapproved submissions are to be returned to the Contractor directly.

   Y.    No work shall be fabricated, manufactured, or installed from shop drawings stamped
         “Revise and Resubmit” or “Rejected”, and such shop drawings shall be corrected and
         resubmitted by the Contractor until accepted by the Architect. At least one complete set
         of “No Exceptions Taken” and/or “Make Corrections Noted” shop drawings shall be
         kept at the site in the Contractors field office for reference at all times. “Revise and
         Resubmit” or “Rejected” shop drawings shall not be permitted at the site.

   Z.    Submittals marked “No Exceptions Taken”: submittals which require no corrections by
         the Architect will be marked “No Exceptions Taken”.

   AA. Submittals marked “Make Corrections Noted”: submittals which require only a minor
       of amount of correctingg will be marked “Make Corrections Noted”. This mark shall
       mean that checking  g is complete and all corrections are obvious without ambiguity.
       Fabrication will be allowed on work marked “Make Corrections Noted” provided such
       action will expedite construction and noted corrections is adhered to. If fabrication is
       not made strictly in accordance with corrections noted, the item shall be rejected in the
       field, and the Contractor will be required to replace such work in accordance with
       corrected submittals and at their own expense.

   BB.   Submittals marked “Revise and Resubmit” or “Rejected”: when submittals are contrary
         to contract requirements or too many corrections are required, they will be marked
         “Revise and Resubmit” or “Rejected”. No work shall be fabricated under either of
         these marks. The Architect shall list the reasons for rejection on the submittals or in the
         transmittal letter accompanying their return. The submittals must be corrected and
         resubmitted for approval within ten (10) business days.

 1.07    SUBMISSION REQUIREMENTS, GENERAL

   A.    General:


 City Tech Academic Building                                        SUBMITTAL PROCEDURES
 Brooklyn, New York                                                               01 33 00 - 5
WCC 000795
 Contract No. NY-CUCF-01-08                                                     June 12, 2012
  Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 7 of 38




WCC 000796
  Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 8 of 38




WCC 000797
  Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 9 of 38




WCC 000798
  Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 10 of 38




WCC 000799
  Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 11 of 38




WCC 000800
        Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 12 of 38

                                                                            RFI Transmittal

Sciame Construction, LLC | 14 Wall Street 2nd Floor New York NY 10005 United States

PROJECT:              CUNY New Academic Building                  DATE SENT:           1/23/2017
                      CUN-901
                                                                  RETURN BY:           1/30/2017

SUBJECT:              1130 - Design Movement between              RFI ID:              1130
                      the Auditorium and Main Building

TYPE:                 RFI                                         TRANSMITTAL ID:      13818

PURPOSE:              To Answer                                   VIA:                 Info Exchange

QUESTION:             In reviewing submittal 084426-007-01 the Design Team included a
                      comment that "The structural adequacy of this anchor and the relative
                      movements between auditorium roof and main building still has not been
                      submitted." Please define what the relative movement between the
                      auditorium roof and main building is per design so that Whitestone can
                      provide Yuanda with that information for analysis to ensure that the
                      design movement was adequately addressed in the facade design.

SUGGESTION:
               1. SHOP DWG SUBMISSION NUMBERS MUST BE IN SEQUENCE OF THE
               PREVIOUS SUBMISSIONS.
               2. THE CONCERN WAS PREVIOUSLY NOTED IN 2014 UNDER
FROM           SUBMITTALS 084413-020-01 AND 084413-020-02 ON SHEETS D328, D329,
               D331 AND Y52 TO VERIFY A LARGER MOVEMENT JOINT TO
  NAME         ACCOMODATECOMPANY             EMAIL
                             ROOF DEFLECTIONS.                       PHONE
                                                 THE NOTE WAS ALSO INDICATED
                         Sciame
               ON RFIS 1033 AND 1033R1.
  Dan Dillon                                 DDillon@Sciame.com      212-232-2200
                         Construction,
               3. REFER TO             LLC
                           ATTACHED ESTIMATED   ROOF DEFLECTIONS BY WSP.
               NOTE: WSP CLARIFIED 50% OF THE SDL HAS ALREADY OCCURRED AND
TO             THAT FIGURE CAN BE REDUCED. EVEN WITH THE 50% REDUCTION OF
               THE SDL DEFLECTION, WE BELIEVE THE CONTRACTOR'S HEAD
  NAME                   COMPANY             EMAIL                   PHONE
               ANCHOR DETAIL MAY NOT ACCOMODATE THE ESTIMATED ROOF
                                             d.grimaldi@perkinseast
  Dan Grimaldi DEFLECTIONS.
                         Perkins Eastman                             (646) 225-6279
                                             man.com
               4. REFER TO ASK- 266 FOR SUGGESTION  FOR THE HEAD ANCHOR
               DETAIL TO ACCOMODATE POTENTIALj.mejia@perkinseastma
                                                  MOVEMENT.
  Juan Mejia             Perkins Eastman                             212-353-7483
                                             n.com
                                                         m.no@perkinseastman.
  Mindy No                      Perkins Eastman                                       (212) 353-7366
                                                         com
                                                         P.CHEEVERS@perkinsea
  Paul Cheevers                 Perkins Eastman
                                                         stman.com



COPIES:

Adam Giusti                         (Sciame    Construction,   LLC)
Athena Sountis                      (Sciame    Construction,   LLC)
Christina James                     (Sciame    Construction,   LLC)
Dan Dillon                          (Sciame    Construction,   LLC)
Freddy Whitney                      (Sciame    Construction,   LLC)
Harold Lander                       (Sciame    Construction,   LLC)

                                                                                              Page 1 of 2
WCC 000801
     Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 13 of 38

                                                           RFI Transmittal
                                                          DATE:    1/23/2017
                                                            ID:        13818

Jamie Fundinger          (Sciame   Construction,   LLC)
Joseph Asante            (Sciame   Construction,   LLC)
Lily Chen                (Sciame   Construction,   LLC)
Luis Medina              (Sciame   Construction,   LLC)
Michael Pombo            (Sciame   Construction,   LLC)
Ryan Murphy              (Sciame   Construction,   LLC)
Sean Smith               (Sciame   Construction,   LLC)
Timothy Keating          (Sciame   Construction,   LLC)




                                                                   Page 2 of 2
WCC 000802
             NOTE: WSP NOTED
             THAT APPROX 50% OF
             SDL HAS ALREADY
             OCCURRED AND THAT
             FIGURE CAN BE
             REDUCED IN THE
             ESTIMATION OF THE
             TOTAL DEFLECTION.




                                  ESTIMATED ROOF
                                  DEFLECTIONS:
                                  NOTE: WSP NOTED THAT APPROX 50% OF
                                  SDL HAS ALREADY OCCURRED AND THAT
                                                                        Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 14 of 38




                                  FIGURE CAN BE REDUCED IN THE
                                  ESTIMATION OF THE TOTAL DEFLECTION.




WCC 000803
            alum frame
            ribs for                                           alum frame
            support                                            ribs for
                                                               support


                  movement
                                                                 movement
                  slot
                                                                 slot
                    Structural silicone
                    joint may need to
                    accommodate
                    forces from                                     Structural silicone
                    cantilevered reaction                           joint may need to
                                                                    accommodate
                                                                    forces from
                                                                    cantilevered reaction
                                                                                            Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 15 of 38




                          Gasket instead of                       Structural silicone.
                          sealant.

HEAD ANCHOR UP                                HEAD ANCHOR         ASK-266:
POSITION:                                     DOWN POSITION:      WT-3 HEAD ANCHOR
WCC 000804                                                        DETAIL: RFI 1130
                                                                  01/27/17
                                                                                           Review Response Received
                                                                                            F. J. Sciame Construction
                                                                                                   09/02/2014




             Add section. We believe a larger
             glass joint is needed in this area
             to accommodate roof deflections.




                                                                   Does this
                                                                   line
                                                                   represent a
                                                                   glass
                                                                   mullion?
                                                                                                                    Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 16 of 38




                                                  WT1, 3, & 8, ALT 1st Review 2014-10-09
                                                  Submittal 084413-020-01
WCC 000805
                                                                                                               Review Response Received
                                                                                                                F. J. Sciame Construction
                           Glass is sitting on roof. Connection                                                        09/02/2014
                           above must accommodate all vertical
                           movements.

                           The glass must transition from hanging
                           to sitting at some location. Show
                           where this happens on elevations and
                           add required details. Note, we expect
                           this to happen at a column line where
                           there will be little vertical movements.




             Add section
             for joints
                                                                                                                                        Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 17 of 38




                                                                      WT1, 3, & 8, ALT 1st Review 2014-10-09
                                                                      Submittal 084413-020-01
WCC 000806
                                                                                                                                                         Review Response Received
                                                                                                                                                          F. J. Sciame Construction
                                                                                                                                                                 09/02/2014




                                              See D303 to
                                                             Do not
                                              reduce caulk
                                                             square cut
             Gap between bottom of glass      joint.
                                                             corners of
             and extrusion does not seem                     glass.
             large enough to accommodate
             movements - including
             movements of roof beam at
             bottom. Verify adequacy.




                     Show
                     sections at
                     joints.




                                                                 Calculations
                                                                 are required
                                                                 for bracket
                                                                                               All field weld
                                                                 and weld to
                                                                                               must be
                                                                 structure.
                                                                                               specified.


                                                                                Specify
                                           Specify                              fasteners
                                           fasteners                            and spacing.
                                           and spacing.
                                                                                                                                                                                  Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 18 of 38




                                                                                                                WT1, 3, & 8, ALT 1st Review 2014-10-09
                                                                                                                Submittal 084413-020-01

WCC 000807
                                                                                                       Review Response Received
                                                                                                        F. J. Sciame Construction
                                                                                                               09/02/2014




                                                            Specify all
                                                            screws and
                                                            spacings.




             Bottom of this condition shows glass sitting
             on roof beam (which we believe is correct.)
             Movement must be accommodated in this
             connection.

             See deflections of roof beam.
                                                                                                                                Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 19 of 38




                                                              WT1, 3, & 8, ALT 1st Review 2014-10-09
                                                              Submittal 084413-020-01
WCC 000808
               Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 20 of 38


                                                                                        ARCHITECTURE
                                                                                        CONSULTING
                                                                                        INTERIOR DESIGN
                                                                                        PLANNING
                                                                                        PROGRAMMING


SUBMITTALREVIEWCOMMENT


Spec. Section             08 44 13                             File No.    020
Project No.            32130.00                                Subm. No.         02

 Corrections or comments made on the shop drawings dur-        no exceptions taken
 ing this review do not relieve contractor from compliance
 with requirements of the drawings and specifications. This
                                                               make corrections noted
 check is only for review of general conformance with the
 design concept of the project and general compliance with
 the information given in the contract documents. The con-     revise and resubmit
 tractor is responsible for: confirming and correlating all
 quantities and dimensions; selecting fabrication processes
                                                               rejected
 and techniques of construction; coordinating the work with
 that of all other trades; and performing the work in a safe
 and satisfactory manner.                                      no action taken

 by       L.G.                                                 date
                                                                          02/23/2015
 1- SEE ENLOSED COMMENTS FROM ALT AND PE.
 2- THE SPLICE SEAL AND CORNER MULLION CALCS AND
 CORNER CONDITION MUST BE ADDRESSED.
 2- PREVIOUS SUBMITTAL COMMENTS MUST BE ADDRESSED.
 3-CM TO COORDINATE WITH ALL APPROVED DECKING,
 APPROVED SLAB EDGE, T.O.S. ELEVATIONS, GRADE
 ELEVATIONS AND APPROVED FRAMING PLANS; TYP.
                                                                                        NORTH AMERICA
 4- COORDINATE WITH APPROVED ADJACENT WALL
                                                                                        ARLINGTON, VA
 ASSEMBLIES AND TRANSITIONS; TYP.                                                       BOSTON, MA
 5- PROVIDE ACTUAL PROJECT CONDITION DETAILS AT THE                                     CHARLOTTE, NC
 VARIOUS WALL TRANSITIONS. MATERIAL SPECS AND                                           CHICAGO, IL
 TRANSTION DETAILS MUST BE PROVIDED FOR ELEMENTS BY                                     NEW YORK, NY
                                                                                        OAKLAND, CA
 WCC.
                                                                                        PITTSBURGH, PA
 6- REFER TO COMMENTS ON STRUCTURAL CALCULATIONS,                                       STAMFORD, CT
 INLCUDING PROVIDING STRUCTURAL CALCULATIONS FOR THE                                    TORONTO, ON
 WCC ELEMENTS INCLUDING HORIZONTAL TUBE AND                                             SOUTH AMERICA
 ANCHORAGE LOCATIONS.                                                                   GUAYAQUIL, ECU
 7- Products shall comply with the guidelines for LEED certification as                 ASIA
 outlined in the specifications. All applicable product submittals to                   MUMBAI, IND

 include all required documentation requirement of LEED certification                   SHANGHAI, PRC

 including but not limited to: recycled and/or local content, material                  MIDDLE EAST
                                                                                        DUBAI, UAE
 cost, and/or VOC content.
 8. SPECIFY FILLER METAL FOR ALL STAINLESS STEEL WELDS.
 9. VERIFY FILLER METAL FOR WELDS MEETS FILLER METAL                                    PERKINS EASTMAN ARCHITECTS, PC
 ASSUMED IN CALCS.                                                                      115 FIFTH AVENUE
                                                                                        NEW YORK, NY 10003
                                                                                        T. 212.353.7200
                                                                                        F. 212.353.7676

                                                                                        WWW.PERKINSEASTMAN.COM

      WCC 000809
  Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 21 of 38


                 ALT LIMITED

Correspondence:
          ence: 8/F Marajo Tower
                           Tower, 312 26th Street
                                           Street, West corner of 4th Avenue
                                                                      Avenue, Bonifacio Global City
                                                                                               City, 1634,
                                                                                                     1634 Taguig City
                                                                                                                 City, Philippines
                                       Tel. No. (632) 659-0381 Fax No. (632) 659-7249




22 February 2015

Ms. Mindy No
Perkins Eastman
115 Fifth Avenue
New York, NY 10003

Reference:           P09.00.517             No. P150222-1

Subject:             2nd Review – Yunda WT1, WT3, & WT8
                     SUBMITTAL: Drawings 084413-020-02, Calcs 084413-020.001-02


Ms. No,

Attached is the review for the drawings and calculations referenced above.


There are only two items of major significance:
   1. Splice seal. I think they need to fix the non-moving portions of the reinforcing extrusion so
        that the joint that is intended to move will, in fact, be the joint that moves.
   2. I cannot tell if the corner mullion calcs are correct. I would expect to see the mullions rotated
        45 degrees in the computer runs to model the principle axis of the mullions, but this is not
        there.

There are other minor comments, but these should not require resubmission.


Sincerely yours,




Steve Strebel


CC
C         File                                                             - ALT
          Ms. Lara Guerra                                                  - PE




                              Suite 2203-2204 Tai Yip Building, 141 Thomson Road, Wanchai, Hong Kong
                                     Tel: (852) 2838-8512                  Fax: (852) 2824-9009
                                 Email: altltd@cladding.com             Website: www.cladding.com



WCC 000810
             Glass is sitting on roof. Connection
             above must accommodate all vertical
             movements.

             The glass must transition from hanging
             to sitting at some location. Show
             where this happens on elevations and
             add required details. Note, we expect
             this to happen at a column line where
             there will be little vertical movements.




                                                                 Reviewed
                                                        F. J. Sciame Construction
                                                               02/09/2015
                                                        084413-020-02 (Alum Curtain
                                                                                  Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 22 of 38




WCC 000811
       Contractor is responsible for verifying all
       clearances are enough to accommodate
       building movements, thermal movements,
       tolerances, etcetera.




                                                                                                          Reviewed
                                                                                                 F. J. Sciame Construction
                                                                                                        02/09/2015
                                                                                                 084413-020-02 (Alum Curtain
                                                           RFI 918 - Auditorium
                                                           Roofing, Tile &
                                                           Cladding Interface




                                                                                  Specify
                                                                                  fasteners
                                                                                  and spacing.




                                       Specify fasteners
                                       and spacing.
                                                                                                                           Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 23 of 38




WCC 000812
                                                                                                Reviewed
                                                                                       F. J. Sciame Construction
                                                                                              02/09/2015
                                                                                       084413-020-02 (Alum Curtain




             PROVIDE AND COORDINATE ALL
             CONTROL/ BASE POINT ELEVATIONS
             WITH THE VARIOUS WALL
             ASSEMBLIES. COORDINATE WITH
             APPROVED PROJECT SHOP
             DRAWINGS FOR THE VARIOUS
             ASSEMBLIES.
                                                                                                                 Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 24 of 38




                                              Is the movement supposed to be
                                              accommodated in the glazing pocket?
                                               Provide calcs showing this is
                                              adequate with 50% sealant width
                                              limit.
                                               What happens when the roof lowers?
                                               The silicone on the glass gets pulled
                                              down and is exposed?
WCC 000813
  Case
   MCN 1:20-cv-01006-GHW
            SHOP DRAWINGSDocument 121-7
                                     ANDFiledCALCULATIONS
                                              07/02/21 Page 25 of 38


                 ALT LIMITED

Correspondence:
          ence: 8/F Marajo Tower
                           Tower, 312 26th Street
                                           Street, West corner of 4th Avenue
                                                                      Avenue, Bonifacio Global City
                                                                                               City, 1634,
                                                                                                     1634 Taguig City
                                                                                                                 City, Philippines
                                       Tel. No. (632) 659-0381 Fax No. (632) 659-7249




22 February 2015                                                       By PERKINS EASTMAN at 5:49 pm, Feb 23, 2015

Ms. Mindy No                                                            1. ADDRESS ALT COMMENTS BELOW AND
Perkins Eastman                                                         PREVIOUS SUBMITTAL COMMENTS.
115 Fifth Avenue                                                        2. CONFRIM CORNER CONDITION CALCS.
New York, NY 10003

Reference:           P09.00.517             No. P150222-1

Subject:             2nd Review – Yunda WT1, WT3, & WT8
                     SUBMITTAL: Drawings 084413-020-02, Calcs 084413-020.001-02


Ms. No,

Attached is the review for the drawings and calculations referenced above.


There are only two items of major significance:
   1. Splice seal. I think they need to fix the non-moving portions of the reinforcing extrusion so
        that the joint that is intended to move will, in fact, be the joint that moves.
   2. I cannot tell if the corner mullion calcs are correct. I would expect to see the mullions rotated
        45 degrees in the computer runs to model the principle axis of the mullions, but this is not
        there.

There are other minor comments, but these should not require resubmission.


Sincerely yours,




Steve Strebel


CC
C         File                                                             - ALT
          Ms. Lara Guerra                                                  - PE




                              Suite 2203-2204 Tai Yip Building, 141 Thomson Road, Wanchai, Hong Kong
                                     Tel: (852) 2838-8512                  Fax: (852) 2824-9009
                                 Email: altltd@cladding.com             Website: www.cladding.com



WCC 000814
               Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 26 of 38
               MCN SHOP DRAWINGS AND CALCULATIONS
                                                                                        ARCHITECTURE
                                                                                        CONSULTING
                                                                                        INTERIOR DESIGN
                                                                                        PLANNING
                                                                                        PROGRAMMING


SUBMITTALREVIEWCOMMENT


Spec. Section             08 44 13                             File No.    020
Project No.            32130.00                                Subm. No.         02

 Corrections or comments made on the shop drawings dur-        no exceptions taken
 ing this review do not relieve contractor from compliance
 with requirements of the drawings and specifications. This
                                                               make corrections noted
 check is only for review of general conformance with the
 design concept of the project and general compliance with
 the information given in the contract documents. The con-     revise and resubmit
 tractor is responsible for: confirming and correlating all
 quantities and dimensions; selecting fabrication processes
                                                               rejected
 and techniques of construction; coordinating the work with
 that of all other trades; and performing the work in a safe
 and satisfactory manner.                                      no action taken

 by       L.G.                                                 date
                                                                          02/23/2015
 1- SEE ENLOSED COMMENTS FROM ALT AND PE.
 2- THE SPLICE SEAL AND CORNER MULLION CALCS AND
 CORNER CONDITION MUST BE ADDRESSED.
 2- PREVIOUS SUBMITTAL COMMENTS MUST BE ADDRESSED.
 3-CM TO COORDINATE WITH ALL APPROVED DECKING,
 APPROVED SLAB EDGE, T.O.S. ELEVATIONS, GRADE
 ELEVATIONS AND APPROVED FRAMING PLANS; TYP.
                                                                                        NORTH AMERICA
 4- COORDINATE WITH APPROVED ADJACENT WALL
                                                                                        ARLINGTON, VA
 ASSEMBLIES AND TRANSITIONS; TYP.                                                       BOSTON, MA
 5- PROVIDE ACTUAL PROJECT CONDITION DETAILS AT THE                                     CHARLOTTE, NC
 VARIOUS WALL TRANSITIONS. MATERIAL SPECS AND                                           CHICAGO, IL
 TRANSTION DETAILS MUST BE PROVIDED FOR ELEMENTS BY                                     NEW YORK, NY
                                                                                        OAKLAND, CA
 WCC.
                                                                                        PITTSBURGH, PA
 6- REFER TO COMMENTS ON STRUCTURAL CALCULATIONS,                                       STAMFORD, CT
 INLCUDING PROVIDING STRUCTURAL CALCULATIONS FOR THE                                    TORONTO, ON
 WCC ELEMENTS INCLUDING HORIZONTAL TUBE AND                                             SOUTH AMERICA
 ANCHORAGE LOCATIONS.                                                                   GUAYAQUIL, ECU
 7- Products shall comply with the guidelines for LEED certification as                 ASIA
 outlined in the specifications. All applicable product submittals to                   MUMBAI, IND

 include all required documentation requirement of LEED certification                   SHANGHAI, PRC

 including but not limited to: recycled and/or local content, material                  MIDDLE EAST
                                                                                        DUBAI, UAE
 cost, and/or VOC content.
 8. SPECIFY FILLER METAL FOR ALL STAINLESS STEEL WELDS.
 9. VERIFY FILLER METAL FOR WELDS MEETS FILLER METAL                                    PERKINS EASTMAN ARCHITECTS, PC
 ASSUMED IN CALCS.                                                                      115 FIFTH AVENUE
                                                                                        NEW YORK, NY 10003
                                                                                        T. 212.353.7200
                                                                                        F. 212.353.7676

                                                                                        WWW.PERKINSEASTMAN.COM

      WCC 000815
                            APPROVED REMEDIATION
        Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 27 of 38

                                                                             RFI Transmittal

Sciame Construction, LLC | 14 Wall Street 2nd Floor New York NY 10005 United States

PROJECT:              CUNY New Academic Building                   DATE SENT:          10/10/2018
                      CUN-901
                                                                   RETURN BY:          10/17/2018

SUBJECT:              RFI 1436R7 - WT-3 Aud Roof Curb              RFI ID:             1436R7
                      Field Install

TYPE:                 RFI                                          TRANSMITTAL ID:     17270

PURPOSE:              To Answer                                    VIA:                Info Exchange

QUESTION:


SUGGESTION:




FROM

  NAME                          COMPANY                  EMAIL                        PHONE
                                Sciame
  Freddy Whitney                                         FWhitney@sciame.com          347-227-8394
                                Construction, LLC

TO

  NAME                          COMPANY                  EMAIL                        PHONE
                                                         d.grimaldi@perkinseast
  Dan Grimaldi                  Perkins Eastman                                       (646) 225-6279
                                                         man.com
                                                         j.mejia@perkinseastma
  Juan Mejia                    Perkins Eastman                                       212-353-7483
                                                         n.com
                                                         m.no@perkinseastman.
  Mindy No                      Perkins Eastman                                       (212) 353-7366
                                                         com
                                                         P.CHEEVERS@perkinsea
  Paul Cheevers                 Perkins Eastman
                                                         stman.com

DESCRIPTION OF CONTENTS

 QTY        DATED                           TITLE                                         NUMBER

        1                   10/10/2018      RFI 1436R7 - WT-3 Aud Roof Curb Field
                                            Install.pdf


COPIES:

Adam Giusti                         (Sciame    Construction,     LLC)
Anthony Primiani                    (Sciame    Construction,     LLC)
Athena Sountis                      (Sciame    Construction,     LLC)
Dan Dillon                          (Sciame    Construction,     LLC)
David Shone                         (Sciame    Construction,     LLC)
Frank Kelley                        (Sciame    Construction,     LLC)
Freddy Whitney                      (Sciame    Construction,     LLC)

                                                                                              Page 1 of 2
WCC 000816
          Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 28 of 38

                                                                                        Office: 718-366-3024
                                                 58-02 Maspeth Avenue                   Fax: 347-507-1990
                                                 Maspeth NY 11378                       www.metro-techerectors.com
                                                                                        meere125@aol.com



  Proposal

COMPANY:          Whitestone Construction Corp.                   DATE:               October 25, 2018
ADDRESS:          50-52 49th Street                               PROJECT:            CUNY New Academic Building
                  Woodside, NY 11377                                                  285 Jay Street, Brooklyn NY
ATTN:             James Dearth                                    DESCRIPTION: Modifications to the WT-3 Clearstory
PHONE #:          718-392-1800                                    PREPARED BY: Kaz Nowak


  I propose to perform all labor necessary to complete the following:

  Modifications to the WT-3 clerestory

  INCLUSIONS:
      1. Remove and replace existing bolted steel support brackets
      2. Install Unistrut cladding hangers
      3. Remove sealant and install new gasket material on the interior and exterior of the clerestory
      4. Install new steel bracket on top of the existing head extrusion
      5. Patch all through bolt holes

  EXCLUSIONS:
      1. Materials
      2. Equipment
      3. Scaffold

                                                                                            SUBTOTAL:              $248,000.00
                                                                                        OVERHEAD 20%:                49,600.00
                                                                                               TOTAL:               297,600.00


  All of the work is to be completed in a substantial and workmanlike manner for the sum of two hundred ninety-seven thousand
  six hundred and 00/100 Dollars ($297,600.00).
  Payment to be made no later than 30 days after completion of the work. Any alterations or deviation from the above
  specifications involving extra cost of material or labor will be executed upon written order for same, and will become an extra
  charge over the sum mentioned in this contract. All agreements must be made in writing.


  ACCEPTANCE
  You are hereby authorized to furnish all labor required to complete the work mentioned in the above proposal for which
  WHITESTONE CONSTRUCTION CORP. agrees to pay the amount mentioned in said proposal and according to the terms thereof.




                      Signature                                                                     Date



  WCC 000817                                                                                                      1|Page
Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 29 of 38




                                                                     WCC 000818
Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 30 of 38




                                                                     WCC 000819
  Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 31 of 38




WCC 000820
  Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 32 of 38




WCC 000821
  Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 33 of 38




WCC 000822
                        Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 34 of 38


     -DPHV'HDUWK

     )URP                                  $QGUHZ/LIWLQJDQGUHZ#OLIWLQJFRP!
     6HQW                                  0RQGD\1RYHPEHU30
     7R                                    -DPHV'HDUWK
     6XEMHFW                               5H1HZPHVVDJHYLD\RXUZHEVLWHIURP-GHDUWK#ZKLWHVWRQHFFFRP


     ,ŝ:ĂŵĞƐ͕
     
     ĨƚĞƌƌĞǀŝĞǁŝŶŐƚŚĞŝŶĨŽǇŽƵƉƌŽǀŝĚĞĚ͕ŽƵƌƋƵŽƚĞŝƐZĞŐƵůĂƌ<ŶƵĐŬůĞďŽŽŵǁͬKƉĞƌĂƚŽƌΨϮϱϬϬƉĞƌĚĂǇƉůƵƐΨϭϱϬϬĨŽƌ
     ƉĞƌŵŝƚƐ͘
     ƉĞƌŵŝƚƐ͘
     
     dŚĂŶŬƐ͕
     ŶĚƌĞǁDĐŽŶŶĞůů
     
     
     &ƌŽŵ͗ΗŶŽͲƌĞƉůǇΛƉĂƌĂƐƚŽƌĂŐĞ͘ĐŽŵΗфŶŽͲƌĞƉůǇΛƉĂƌĂƐƚŽƌĂŐĞ͘ĐŽŵх
     ZĞƉůǇͲdŽ͗:ĂŵĞƐĞĂƌƚŚф:ĚĞĂƌƚŚΛǁŚŝƚĞƐƚŽŶĞĐĐ͘ĐŽŵх
     ĂƚĞ͗DŽŶĚĂǇ͕EŽǀĞŵďĞƌϮϲ͕ϮϬϭϴĂƚϯ͗ϭϲWD
     dŽ͗WĂƚͲϮϰͬϳ>ŝĨƚŝŶŐфƉĂƚΛϮϰϳůŝĨƚŝŶŐ͘ĐŽŵх
     ^ƵďũĞĐƚ͗EĞǁŵĞƐƐĂŐĞǀŝĂǇŽƵƌǁĞďƐŝƚĞ͕ĨƌŽŵ:ĚĞĂƌƚŚΛǁŚŝƚĞƐƚŽŶĞĐĐ͘ĐŽŵ
     
•zŽƵŚĂǀĞĂŶĞǁŵĞƐƐĂŐĞ͗
•sŝĂ͗ŚƚƚƉƐ͗ͬͬǁǁǁ͘ŬŶƵĐŬůĞďŽŽŵŶǇĐ͘ĐŽŵͬ

•DĞƐƐĂŐĞĞƚĂŝůƐ͗
    •
    oEĂŵĞ:ĂŵĞƐĞĂƌƚŚ
    oŵĂŝů:ĚĞĂƌƚŚΛǁŚŝƚĞƐƚŽŶĞĐĐ͘ĐŽŵ
    oWŚŽŶĞϳϭϴϯϵϮϭϴϬϬ
    o^ƵďũĞĐƚhEzͲ<ŶƵĐŬůĞďŽŽŵƋƵŽƚĞ
    oDĞƐƐĂŐĞ<ŝŶĚůǇƉƌŽǀŝĚĞĂƉƌŽƉŽƐĂůĨŽƌƚŚĞďĞůŽǁĂƉƉůŝĐĂƚŝŽŶ͘WůĞĂƐĞĞŵĂŝůŝĨĨƵƌƚŚĞƌŝŶĨŽƌŵĂƚŝŽŶŝƐƌĞƋƵŝƌĞĚ͘ĚĂŝůǇ
             ƌĂƚĞŝƐŶĞĞĚĞĚĨŽƌĞƐƚŝŵĂƚŝŽŶƉƵƌƉŽƐĞ͘ŶƚŝĐŝƉĂƚĞĚ;ϮͿĚĂǇƐǁŝƚŚďŽŽŵƐĞƌǀŝĐĞ͘ϭͿtŚĂƚŝƐƚŚĞŽďũĞĐƚƚŽďĞůŝĨƚĞĚ͍;ϭϮͿ
             ^ĐĂĨĨŽůĚŝŶŐƐĞĐƚŝŽŶƐ͕;ϱϬͿĂůƵŵŝŶƵŵƐĐĂĨĨŽůĚƉůĂŶŬƐ͕;ϭϬϬͿƐŚĞĞƚƐƉůǇǁŽŽĚ͕;ϱϬͿƐŚĞĞƚƐϮΗƌŝŐŝĚŝŶƐƵůĂƚŝŽŶ͘ϮͿtŚĂƚŝƐ
             ƚŚĞĂƉƉƌŽǆŝŵĂƚĞǁĞŝŐŚƚ͍ĞƚǁĞĞŶϮϬϬ>^ĂŶĚϱϬϬ>^ϯͿtŚĂƚĚĂǇŽĨƚŚĞǁĞĞŬŝƐƚŚĞůŝĨƚƚŽďĞĐĂƌƌŝĞĚŽƵƚ͍tĞĞŬĚĂǇ
             ϰͿtŚĂƚƚŝŵĞŽĨƚŚĞĚĂǇŝƐƚŚĞůŝĨƚƚŽďĞƉĞƌĨŽƌŵĞĚ͍ŽǇŽƵŚĂǀĞĨůĞǆŝďŝůŝƚǇǁŝƚŚƚŚĞƚŝŵŝŶŐ͍ϳ͗ϬϬĂŵƐƚĂƌƚͲϯ͗ϯϬĞŶĚϱͿ
             tŚĂƚŝƐƚŚĞĂĚĚƌĞƐƐŽĨƚŚĞũŽď͍Ϯϴϱ:ĂǇƐƚƌĞĞƚ͕ƌŽŽŬůǇŶEzϭϭϮϬϭϲͿtŚĂƚŝƐƚŚĞŚĞŝŐŚƚŽĨƚŚĞůŝĨƚ͍,ŽǁŵĂŶǇĨůŽŽƌƐ
             ƵƉ͍,ŽǁĨĂƌďĂĐŬŝŶƚŽďƵŝůĚŝŶŐŝƐƚŚĞŽďũĞĐƚƚŽďĞƐŝƚƵĂƚĞĚ͍ϲϬΖŚŝŐŚǁŝƚŚĂϰϬΖƌĞĂĐŚŝŶĐůƵĚŝŶŐƐŝĚĞǁĂůŬ;ĨƌŽŵĐĞŶƚĞƌ
             ŽĨďŽŽŵͿ͘ϳͿ,ŽǁĐůŽƐĞƚŽƚŚĞďƵŝůĚŝŶŐĐĂŶƚŚĞĐƌĂŶĞďĞƉŽƐŝƚŝŽŶĞĚ͍ϭϬΖϴͿŽĞƐƚŚĞũŽďƌĞƋƵŝƌĞĂŶǇĂĚĚŝƚŝŽŶĂů
             ƉĞƌƐŽŶŶĞůƐƵĐŚĂƐƌŝŐŐĞƌƐŽƌƐŝŐŶĂůƉĞŽƉůĞ͍ZŝŐŐĞƌĂŶĚƐŝŐŶĂůƉĞƌƐŽŶǁŝůůďĞƉƌŽǀŝĚĞĚ͘
•^ĞŶƚŽŶ͗ϮϲEŽǀĞŵďĞƌ͕ϮϬϭϴ

•dŚĂŶŬǇŽƵ͊
         




                                                                      

                 WCC 000823
               Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 35 of 38


-DPHV'HDUWK

)URP                               -HVVLFD%DXP-EDXP#WESFRQYHUWLQJFRP!
6HQW                               0RQGD\1RYHPEHU$0
7R                                 -DPHV'HDUWK3DWULFN)ROH\
&F                                 3DZHO/HSNRZVNL
6XEMHFW                            5(7%3KLOO\


:ĂŵĞƐ͕

zĞƐ͕ƉƌŝĐŝŶŐĂŶĚůĞĂĚƚŝŵĞƌĞŵĂŝŶƚŚĞƐĂŵĞ͘

/>KKKd^/>/KEdZE^/d/KE^dZ/WϮϰ͟yϭϬϬ͛>ZͲΨϭ͕ϭϱϮ͘ϬϬͬZK>>
/>KKKd^/>/KEdZE^/d/KE^dZ/WϮϰ͟yϭϬϬ͛>ZͲΨϭ͕ϭϱϮ͘ϬϬͬZK>>
;Ψϰϴ͘ϬϬƉĞƌŝŶĐŚǁŝĚĞͿ
;Ψϰϴ͘ϬϬƉĞƌŝŶĐŚǁŝĚĞͿ

ϮͲϯĚĂǇƐƚŽƐůŝƚĂŶĚƐŚŝƉ͘

ZĞŐĂƌĚƐ͕





                         
:ĞƐƐŝĐĂ;,ŽƉƚŽŶͿĂƵŵ
dWŽŶǀĞƌƚŝŶŐͮKD^ĂůĞƐZĞƉƌĞƐĞŶƚĂƚŝǀĞ
ϰϬϬdŚŽŵƐƌŝǀĞͮWŚŽĞŶŝǆǀŝůůĞ͕WϭϵϰϲϬ
DŽďŝůĞ͗ϰϴϰͲϲϯϵͲϳϳϯϱͮKĨĨŝĐĞ͗ϲϭϬͲϰϴϮͲϲϬϬϬͮ&Ăǆ͗ϲϭϬͲϵϯϯͲϰϳϭϬ
ŚƚƚƉ͗ͬͬǁǁǁ͘ƚďƉĐŽŶǀĞƌƚŝŶŐ͘ĐŽŵ

/^KϵϬϬϭ͗ϮϬϭϱĞƌƚŝĨŝĞĚŽŵƉĂŶǇ

&ƌŽŵ͗:ĂŵĞƐĞĂƌƚŚф:ĞĂƌƚŚΛtŚŝƚĞƐƚŽŶĞ͘ĐŽŵх
^ĞŶƚ͗DŽŶĚĂǇ͕EŽǀĞŵďĞƌϮϲ͕ϮϬϭϴϭϭ͗ϮϯD
dŽ͗:ĞƐƐŝĐĂĂƵŵф:ďĂƵŵΛƚďƉĐŽŶǀĞƌƚŝŶŐ͘ĐŽŵх͖WĂƚƌŝĐŬ&ŽůĞǇфW&ŽůĞǇΛtŚŝƚĞƐƚŽŶĞ͘ĐŽŵх
Đ͗WĂǁĞů>ĞƉŬŽǁƐŬŝфW>ĞƉŬŽǁƐŬŝΛtŚŝƚĞƐƚŽŶĞ͘ĐŽŵх
^ƵďũĞĐƚ͗Z͗dWŚŝůůǇ

:ĞƐƐ͕

/ƐƚŚĞƉƌŝĐŝŶŐŽŶƚŚĞƐŝůŝĐŽŶĞƐŚĞĞƚƐƚŝůůŐŽŽĚ͍

ZĞŐĂƌĚƐ͕

:ĂŵĞƐĞĂƌƚŚ
WƌŽũĞĐƚDĂŶĂŐĞƌ
tŚŝƚĞƐƚŽŶĞŽŶƐƚƌƵĐƚŝŽŶŽƌƉ͘
ϱϬͲϱϮϰϵƚŚ^ƚƌĞĞƚ
tŽŽĚƐŝĚĞ͕Ezϭϭϯϳϳ
                                                              

        WCC 000824
                   Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 36 of 38


                                                                    AJB
                                                                 AJB Steel Corp.
                                                                                                                                                    ESTIMATE

                                                                                                                                                      20260
                                                                       57-33 58th Place
                                                                      Maspeth, NY 11378
  Customer Name & Address
Whitestone Construction Corp.
5052 49th Street
                                                                                                             Project                             CUNY
Woodside, NY 11377
                                                                                                            P.O. No.

                                                                                                               Date                            8/31/2018
                                                                      PROPOSAL
WE HERBY PROPOSE:
                                        Description                                                             Qty                                Total

.WSK-1:                                                                                                                         33                          2,211.00
6''x5-1/8 L x7-7/8 long x 1/2 thick bracket with 1/2 stiffener and slotted holes as
per customer's sketch.

1/2 nylon sleeve 70pcs
WSK-2                                                                                                                           18                            684.00
2-1/2 x 3-1/2 x 1'1-3/4'' x 1/4 thick aluminum ang bracket with 2 (1/4) stiffeners
and 8 holes as per customer's sketch




 WE PROPOSE HERBY TO FURNISH MATERIALS AND LABOR, COMPLETE IN
     ACCORDANCE WITH THESE SPECIFICATIONS, FOR THE SUM OF                                                        Total                                     $2,895.00

                                                                    PAYMENT SCHEDULE
 WE HOLD THE RIGHT TO STOP WORK AT ANY TIME IF PROMPT PAYMENT IS NOT MADE BY THE OWNER. ANY WORK STOPPED FOR
                  THIS REASON WILL RESUME ONCE A PROMPTH PAYMENT IS MADE BY THE CUSTOMER.
All work is guaranteed to be as specified. All work to be completed in a workmanlike manner according to standard practice. Any alternative or deviations from the
above specifications involving extra costs will be executed only uopn written orders, and will become an extra charge over and above prices. All agreements
contigent upon strikes, accidents or delays beyond our control. Owner to carryfire, tornado and other necessary insurance.

Authorized Signature                _____________________________________                                         Date            _________________
                                                          ACCEPTANCE OF THE PROPOSAL
By signing below I fully understand and agree that the prices, specifications and contions are satisfactory and are herby accepted. I authorize AJB Steel Corp. to do
work as specified, as I understand that by signing this proposal now because a work order. Payment will be made as outlined above.

Authorized Signature                _____________________________________                                         Date            _________________

          WCC 000825
                                                                             RENTAL
                       Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 37 of 38
  BRANCH A12
                                                                                                                RESERVATION
  2844 COLLEGE POINT BLVD
  FLUSHING NY 11354
  718-460-7199
                                                                                                                  # 161293895
  718-762-6610 FAX                                                                            Customer #     :         1381625
                                                                                              Reserved Date :          09/17/18
Job Site



                                                                                              Scheduled Out :          09/19/18 09:00 AM
           CUNY PROJECT
Address



                                                                                              Estimated In   :         09/26/18 09:00 AM
           285 JAY ST                                                                         UR Job Loc     :         295 JAY ST, BROOKLYN
                                                                                              UR Job #       :         17
           TILLARY ST                                                                         Customer Job ID:
           BROOKLYN NY 11201                                                                  P.O. #         :         TBD
                                                                                              Ordered By     :         JAMES DEARTH/JFARREN
           Office: 718-392-1800 Cell: 347-395-7028                                            Written By     :         JOHN FARREN
                                                                                              Salesperson    :

           WHITESTONE CONSTRUCTION CORP
           5052 49TH ST
           WOODSIDE NY 11377-7336                                                                       This is not an invoice
                                                                                                Please do not pay from this document


 RENTAL ITEMS:
 _____
   Qty ___________
        Equipment _______________________________________
                       Description                        _____________________________________________
                                                             Minimum        Day       Week     4 Week   _______________
                                                                                                         Estimated Amt.

       1   3106323      BOOM 59-63' LI/BAT/AC ART NARROW CRAWLER                                 1500.00       4500.00        9500.00           4,500.00
                                                                                       Rental Subtotal:      4,500.00
 SALES/MISCELLANEOUS ITEMS:
 _____
   Qty ________________________________________________________________
        Item                                                            _____________ _________________
                                                                        Price          Unit of Measure _______________
                                                                                                         Extended Amt.

       1   DELIVERY CHARGE                                                                        175.000         EACH                             175.00
       1   PICKUP CHARGE                                                                          175.000         EACH                             175.00

                                                                                                             Sales/Misc Subtotal:                  350.00

                                                                                                              Agreement Subtotal:               4,850.00
                                                                                                                             Tax:                 430.44
                                                                                                                 Estimated Total:               5,280.44
 COMMENTS/NOTES:
           CONTACT: JAMES DEARTH
           CELL#: 347-395-7028
       TO SCHEDULE EQUIPMENT FOR PICKUP, CALL 800-UR-RENTS (800-877-3687)
        WE ARE AVAILABLE 24/7 TO SUPPLY YOU WITH A CONFIRMATION #
                       IN ORDER TO CLOSE THIS CONTRACT




  THIS IS NOT A RENTAL AGREEMENT. THE RENTAL OF EQUIPMENT AND ANY OTHER ITEMS LISTED ABOVE IS SUBJECT TO AVAILABILITY AND ACCEPTANCE OF THE TERMS AND
  CONDITIONS OF UNITED'S RENTAL AGREEMENT, WHICH MUST BE SIGNED PRIOR TO OR UPON DELIVERY OF THE EQUIPMENT AND OTHER ITEMS.

               WCC 000826                                                                                                               Page:       1
                       Case 1:20-cv-01006-GHW Document 121-7 Filed 07/02/21 Page 38 of 38                                                  PAGE NO 1
                                             PARK AVENUE BUILDING &
                                                ROOFING SUPPLIES
                                              2120 ATLANTIC AVENUE
                                               BROOKLYN, NY 11233
                                               PHONE: (718) 403-0100

CUST NO:     JOB NO:     PURCHASE ORDER:    REFERENCE:                              TERMS:                       CLERK:                DATE / TIME:
 4210          214         MATERIAL QUOTE     JAMES 347-395-7028                         30 DAYS FROM EOM          IM                      11/26/18   10:33
                                                                                                                   TERMINAL:   592
  SOLD TO:                                  SHIP TO:                                      EXP. DATE:   12/3/18
   WHITESTONE CONST. CORP. (30)               CUNY-NEW ACADEMIC BLDG.
   50-52 49TH STREET                          285 JAY STREET
   OFF BROOKLYN-QUEENS EXPY                   BTW. TILLARY ST & JOHNSON ST           SALESPERSON: TK       TIM KEEGAN
   WOODSIDE        NY 11377                   BROOKLYN      NY 11201                           TAX:    001 NY CITY TAX CODE
   718-392-1800                               917-670-0348

                                                                                        ESTIMATE:245620/3
LINE SHIPPED ORDERED UM      SKU                                    DESCRIPTION           LOCATION          UNITS         PRICE/     PER EXTENSION
  1               65 EA 34CDX                          3/4" 4' X 8' CDX PLYWOOD             W4A2               2080        920.00    /MS    1,913.60 CN
  2              100 EA 2410DF                         DOUG FIR 2" X 4" X 10'               W3Y2               1000          0.619   /LF      619.00 CN
  3               12 EA 2810DF                         DOUG FIR 2" X 8" X 10' #2 & BTR      W3U2                120          1.179   /LF      141.48 CN
  4                6 EA 21                             12X12 8FT ROUGH CUT                  21M21                 6        106.25    /EA      637.50 N
  5               35 EA FOAM250248                     FOAMULAR 25PSI 2" 4' X 8' SSE                           1120          1.272   /SF    1,424.64 CN
  6                1 EA 158DWSC5M                      1-5/8" X 6 COARSE THREAD 5,000        W11                  1         45.00    /EA       45.00 CN
  7                                                    25LB BOX - 5000 SCREWS PER BOX        W11
  8                                                    200 SCREWS PER POUND                  W11
  9                1 EA 3DWSC2M                        3" X 8 COARSE THREAD 2,000            W11                   1       49.99     /EA          49.99 CN
 10                1 EA 16DUPLEX50                     16D BRIGHT DUPLEX 50#                 0084                  1       56.00     /EA          56.00 CN




                                               REPRINT


                             TAXABLE                      0.00                                                      SUBTOTAL                     4887.21
                             NON-TAXABLE               4887.21


                                                                                                                    SUBTOTAL                     4887.21


                                                                                                                    TAX AMOUNT                        0.00

                                                                                                                        TOTAL                 4887.21

 TOT WT: 4339.10                                                                                        X
                                                                                                                            Received By


             WCC 000827
